 

Exhibit 10.6

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made on March 20, 2019, by and among
PACIFIC ETHANOL CENTRAL, LLC, a limited liability company organized under the
laws of Delaware (“Pledgor”), PACIFIC AURORA, LLC, a limited liability company
organized under the laws of Delaware (“Aurora”), and COBANK, ACB, a
federally-chartered instrumentality of the United States, as Agent for the
benefit of the Lenders under the Credit Agreement (together with its successors
and assigns, “Agent”).

 

RECITALS:

 

WHEREAS, COMPEER FINANCIAL, PCA, a federally-chartered instrumentality of the
United States, successor by merger to 1st Farm Credit Services, PCA (together
with its successors and assigns, “Lender” and together with Agent, the “Lender
Parties”), Agent and PACIFIC ETHANOL PEKIN, LLC, a limited liability company
organized under the laws of Delaware (“Borrower”) are parties to that certain
Credit Agreement dated as of December 15, 2016, as amended by that certain
Amendment No. 1 to Credit Agreement dated as of March 1, 2017, as further
amended by that certain Amendment No. 2 to Credit Agreement dated as of August
7, 2017, that certain Amendment No. 3 to Credit Agreement dated as of March 30,
2018, and as further amended by that certain Amendment No. 4 to Credit Agreement
(the “Amendment”) of even date herewith (as may be amended, supplemented or
restated from time to time, collectively the “Credit Agreement”), pursuant to
which the Lender Parties may make advances and extend other financial
accommodations to Borrower.

 

WHEREAS, Pledgor executed and delivered a Guaranty and Contribution Agreement in
favor of Lender and Agent of even date herewith (the “Guaranty”).

 

WHEREAS, as a condition to Lender and Agent entering into the Amendment, Pledgor
shall enter into this Agreement.

 

NOW, THEREFORE, for Ten Dollars ($10.00) in hand paid to Pledgor and in
consideration of the premises and mutual covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to secure the timely payment and performance of the Secured
Obligations (as hereinafter defined), the parties hereto agree as follows:

 

1.       Definitions. Each capitalized term used herein, unless otherwise
defined herein, shall have the meaning ascribed to such term in the Credit
Agreement. As used herein, the following terms shall have the following
meanings:

 

“Companies” shall mean each of the entities identified as an “Issuer” on Annex A
hereto, and each such entity individually is referred to herein as a “Company”.

 

“Equity Interests” shall mean means all shares of capital stock (whether
denominated as common stock or preferred stock), equity interests, beneficial
partnership or membership interests, joint venture interests, units, limited
liability company interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Pledged Collateral” shall have the meaning ascribed to it in Section 2 hereof.

 

“Power” shall have the meaning ascribed to it in Section 2 hereof.

 





 

 

“Secured Obligations” shall mean (i) all obligations of Pledgor under the
Guaranty and (ii) and all obligations of Pledgor now or hereafter existing under
this Agreement.

 

2.            Pledge; Agent’s Duties.

 

(a)       Pledgor hereby pledges, assigns, transfers, sets over and delivers to
Agent, and hereby grants to Agent, for the benefit of Lender Parties, a security
interest in, all of the Equity Interests of the Companies now or hereafter held
by such Pledgor, including the Equity Interests more particularly described on
Annex A hereto and all of such Pledgor’s options, if any, for the purchase of
any Equity Interests of any of the Companies, herewith delivered to Agent, and
where certificated, accompanied by powers (“Powers”) duly executed in blank, and
all proceeds thereof including, without limitation, all proceeds from the sale
of any such Equity Interests and all dividends and distributions at any time
payable in connection such Equity Interests (said Equity Interests, Powers,
options, and proceeds hereinafter collectively called the “Pledged Collateral”)
as security for the due and punctual payment and performance of the Secured
Obligations.

 

(b)       Agent shall have no duty with respect to any part or all of the
Pledged Collateral of any nature or kind other than the duty to use reasonable
care in the safe custody of any tangible items of the Pledged Collateral in its
possession. Without limiting the generality of the foregoing, Agent shall be
under no obligation to sell any of the Pledged Collateral or otherwise to take
any steps necessary to preserve the value of any of the Pledged Collateral or to
preserve rights in the Pledged Collateral against any other Persons, but may do
so at its option upon an Event of Default, and all expenses incurred in
connection therewith shall be for the sole account of Pledgor.

 

3.            Voting Rights. During the term of this Agreement, and so long as
no Event of Default shall have occurred, Pledgor shall have the right to vote
all or any portion of the Equity Interests owned by such Pledgor on all
corporate and other company questions for all purposes not inconsistent with the
terms of this Agreement or any of the other Loan Documents. To that end, if
Agent transfers all or any portion of the Pledged Collateral into its name or
the name of its nominee, to the extent authorized to do so under this Agreement
or any of the other Loan Documents, Agent shall, upon the request of a Pledgor,
unless an Event of Default shall have occurred, execute and deliver or cause to
be executed and delivered to such Pledgor, proxies with respect to such
Pledgor’s respective portion of the Pledged Collateral. Pledgor hereby grants to
Agent, effective upon or after the occurrence of an Event of Default, an
IRREVOCABLE PROXY pursuant to which Agent shall be entitled (but shall not be
obligated) to exercise all voting powers pertaining to its respective portion of
the Pledged Collateral, including to call and attend all meetings of the
shareholders, members or partners of the Companies to be held from time to time
with full power to act and vote in the name, place and stead of such Pledgor
(whether or not the Equity Interests shall have been transferred into its name
or the name of its nominee or nominees), give all consents, waivers and
ratifications in respect of the Pledged Collateral and otherwise act with
respect thereto as though it were the outright owner thereof, and any and all
proxies theretofore executed by such Pledgor shall terminate and thereafter be
null and void and of no effect whatsoever.

 

4.            Collection of Dividend Payments. During the term of this
Agreement, and so long as there no Event of Default shall exist, Pledgor shall
have the right to receive and retain any and all dividends and other
distributions payable by any Company to such Pledgor on account of any of the
Pledged Collateral except as otherwise provided in the Loan Documents. Upon or
after the occurrence of any Event of Default, all dividends and other
distributions payable by any Company on account of any of the Pledged Collateral
shall be paid to Agent and any such sum received by Pledgor shall be deemed to
be held by such Pledgor in trust for the benefit of Agent and the other Lender
Parties and shall be forthwith turned over to Agent for application by Agent to
the Secured Obligations in the manner authorized by the Credit Agreement.

 



- 2 -

 

 

5.            Representations and Warranties of Pledgor. Pledgor hereby
represents and warrants to Agent and Lenders as follows (which representations
and warranties shall be deemed continuing): (a) such Pledgor is the legal and
beneficial owner of its respective portion of the Pledged Collateral identified
on Annex A; (b) all of the Equity Interests have been duly and validly issued,
are fully paid and nonassessable, and are owned by such Pledgor free of any
Liens except for Agent’s security interest hereunder and under the Credit
Agreement; (c) the Pledged Collateral constitutes the percentage of the issued
and outstanding Equity Interests of each of the Companies identified on Annex A
hereto; (d) there are no contractual or charter restrictions upon the voting
rights or upon the transfer of any of the Pledged Collateral; (e) such Pledgor
has the right to vote, pledge and grant a security interest in or otherwise
transfer its respective portion of the Pledged Collateral without the consent of
any other Person and free of any Liens and applicable restrictions imposed by
any governmental authority, and without any restriction under the Organizational
Documents of such Pledgor or any Company or any agreement among such Pledgor’s
or any Company’s shareholders, partners or members; (f) this Agreement has been
duly authorized, executed and delivered by such Pledgor and constitutes a legal,
valid and binding obligation of such Pledgor, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights; (g) the execution, delivery and
performance by such Pledgor of this Agreement and the exercise by Agent of its
rights and remedies hereunder do not and will not result in the violation of any
of the Organizational Documents of such Pledgor, any agreement, indenture,
instrument or Law by which such Pledgor or any Company is bound or to which such
Pledgor or any Company is subject (except that such Pledgor makes no
representation or warranty with respect to Agent’s prospective compliance with
any federal or state laws or regulations governing the sale or exchange of
securities); (h) no consent, filing, approval, registration or recording is
required (1) for the pledge by such Pledgor of its respective portion of the
Pledged Collateral pursuant to this Agreement or (2) except for the filing of an
appropriate UCC financing statement, to perfect the Lien created by this
Agreement (to the extent that a Lien created by this Agreement can be perfected
by filing a financing statement); (i) none of the Pledged Collateral is held or
maintained in the form of a securities entitlement or credited to any securities
account; and (j) if the Pledged Collateral is certificated, Pledgor shall cause
such certificates or other documents evidencing or representing such Pledged
Collateral, accompanied by Powers, all in form and substance satisfactory to
Agent to be delivered to Agent.

 

6.            Affirmative Covenants of Pledgor. Until Payment in Full of all of
the Secured Obligations and termination of the Credit Agreement, Pledgor
covenants that it will: (a) warrant and defend at its own expense Agent’s right,
title and security interest in and to the Pledged Collateral against the claims
of any Person; (b) promptly deliver to Agent all written notices with respect to
the Pledged Collateral, and promptly give written notice to Agent of any other
notices received by such Pledgor with respect to the Pledged Collateral; (c)
promptly deliver to Agent to hold under this Agreement any Equity Interests of
any Company subsequently acquired by such Pledgor, whether acquired by such
Pledgor by virtue of the exercise of any options included within the Pledged
Collateral or otherwise (which Equity Interests, whether or not delivered, shall
be deemed to be a part of the Pledged Collateral); (d) if any of the Pledged
Collateral constituting membership interests in a limited liability company or
general or limited partnership interests in a limited partnership or limited
liability partnership is hereafter designated by the relevant Company as a
“security” under (and as defined in) Article 8 of the UCC, cause such Pledged
Collateral to be certificated and deliver to Agent all certificates evidencing
such Pledged Collateral, accompanied by Powers, all in form and substance
satisfactory to Agent; and (e) if at any time hereafter any of the Pledged
Collateral that is not currently certificated becomes certificated, deliver all
certificates or other documents evidencing or representing the Pledged
Collateral to Agent, accompanied by Powers, all in form and substance
satisfactory to Agent.

 



- 3 -

 

 

7.             Negative Covenants of Pledgor. Until Payment in Full of the
Secured Obligations and termination of the Credit Agreement, Pledgor covenants
that it will not, without the prior written consent of Agent, (a) sell, convey
or otherwise dispose of any of the Pledged Collateral or any interest therein
other than as permitted under the Credit Agreement; (b) grant or permit to exist
any Lien whatsoever upon or with respect to any of the Pledged Collateral or the
proceeds thereof, other than the security interest created hereby; (c) consent
to the issuance by any Company of any new Equity Interests; (d) consent to any
merger or other consolidation of any Company with or into any corporation or
other entity other than as permitted under the Credit Agreement; (e) cause any
Pledged Collateral to be held or maintained in the form of a security
entitlement or credited to any securities account; (f) designate, or cause any
Company to designate, any of the Pledged Collateral constituting membership
interests in a limited liability company or general or limited partnership
interests in a limited partnership or limited liability partnership as a
“security” under Article 8 of the UCC, unless such Company has caused such
Pledged Collateral to become certificated and has complied with the requirements
of Section 6(e) hereof with respect to such Pledged Collateral; (g) evidence, or
permit any Company to evidence, any of the Pledged Collateral that is not
currently certificated, with any certificates, instruments or other writings,
unless such Company has complied with the provisions of Section 6(e) of this
Agreement; or (h) consent to or permit any amendment of the Organizational
Documents of any Company that would restrict such Pledgor’s right to vote,
pledge or grant a security interest in or otherwise transfer its respective
portion of the Pledged Collateral.

 

8.            Irrevocable Authorization and Instruction to Companies. To the
extent that any portion of the Pledged Collateral might now or hereafter consist
of uncertificated securities within the meaning of Article 8 of the UCC, Pledgor
irrevocably authorizes and instructs each Company to comply with any instruction
received by such Company from Agent with respect to such Pledged Collateral
without any other or further instructions from or consent of Pledgor, and
Pledgor agrees that each Company shall be fully protected in so complying;
provided, however, that Agent agrees that Agent will not issue or deliver any
such instructions to any Company except upon or after the occurrence of an Event
of Default.

 

9.            Subsequent Changes Affecting Pledged Collateral. Pledgor hereby
represents to Agent that such Pledgor has made its own arrangements for keeping
informed of changes or potential changes affecting the Pledged Collateral
(including rights to convert, rights to subscribe, payment of dividends and
distributions, reorganization or other exchanges, tender offers and voting
rights), and such Pledgor hereby agrees that Agent shall have no responsibility
or liability for informing such Pledgor of any such changes or potential changes
or for taking any action or omitting to take any action with respect thereto.
Agent may, at any time that an Event of Default exists, at its option and
without notice to Pledgor, transfer or register the Pledged Collateral or any
portion thereof into its or its nominee’s name with or without any indication
that such Pledged Collateral is subject to the security interest hereunder.

 

10.          Equity Interest Adjustments. If during the term of this Agreement
any dividend, reclassification, readjustment or other change is declared or made
in the capital structure of any of the Companies, or any option included within
the Pledged Collateral is exercised, or both, all new, substituted and
additional Equity Interests or other securities issued by reason of any such
change or exercise shall, if received by Pledgor, be held in trust for Lenders’
benefit and shall be promptly delivered to and held by Agent under the terms of
this Agreement in the same manner as the Pledged Collateral originally pledged
hereunder.

 

11.          Warrants, Options and Rights. If during the term of this Agreement
subscription warrants or any other rights or options are issued or exercised by
Pledgor in connection with the Pledged Collateral, then such warrants, rights
and options shall be promptly assigned by such Pledgor to Agent and all
certificates evidencing new Equity Interests or other securities so acquired by
such Pledgor shall be promptly delivered to Agent to be held under the terms of
this Agreement in the same manner as the Pledged Collateral originally pledged
hereunder.

 



- 4 -

 

 

12.          Registration. If Agent determines that it is required to register
under or otherwise comply in any way with the Securities Act of 1933, as amended
from time to time (the “Securities Act”) or any similar federal or state law
with respect to the securities, if any, included in the Pledged Collateral prior
to sale thereof by Agent, then upon or after the occurrence of any Event of
Default, Pledgor will use its best efforts to cause any such registration to be
effectively made, at no expense to Agent, and to continue such registration
effective for such time as may be necessary in the reasonable opinion of Agent,
and will reimburse Agent for any out-of-pocket expense incurred by Agent,
including reasonable attorneys’ fees and accountants’ fees and expenses, in
connection therewith.

 

13.          Consent. Pledgor hereby consents that from time to time, before or
after the occurrence or existence of any Default or Event of Default, with or
without notice to or assent from such Pledgor, any other security at any time
held by or available to Agent for any of the Secured Obligations may be
exchanged, surrendered, or released, and any of the Secured Obligations may be
changed, altered, renewed, extended, continued, surrendered, compromised, waived
or released, in whole or in part, as Agent may see fit, and Pledgor shall remain
bound under this Agreement and under the other Loan Documents notwithstanding
any such exchange, surrender, release, alteration, renewal, extension,
continuance, compromise, waiver or inaction, extension of further credit or
other dealing.

 

14.          Remedies Upon Default. Upon or after the occurrence of any Event of
Default, (i) Agent shall have, in addition to any other rights given by law or
the rights given hereunder or under each of the other Loan Documents, all of the
rights and remedies with respect to the Pledged Collateral of a secured party
under the UCC and (ii) Agent may cause all or any part of the Equity Interests
held by it to be transferred into its name or the name of its nominee or
nominees. In addition, upon or at any time after the occurrence of an Event of
Default, Agent may sell or cause the Pledged Collateral, or any part thereof,
which shall then be or shall thereafter come into Agent’s possession or custody,
to be sold at any broker’s board or at public or private sale, in one or more
sales or lots, at such price as Agent may deem best, and for cash or on credit
or for future delivery, and the purchaser of any or all of the Pledged
Collateral so sold shall thereafter hold the same absolutely, free from any
claim, encumbrance or right of any kind whatsoever of Pledgor or arising through
Pledgor. If any of the Pledged Collateral is sold by Agent upon credit or for
future delivery, Agent shall not be liable for the failure of the purchaser to
pay the same and in such event Agent may resell such Pledged Collateral. Unless
the Pledged Collateral threatens to decline speedily in value or is or becomes
of a type sold on a recognized market, Agent will give the applicable Pledgor
reasonable notice of the time and place of any public sale thereof, or of the
time after which any private sale or other intended disposition is to be made.
Any sale of the Pledged Collateral conducted in conformity with reasonable
commercial practices of banks, insurance companies or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable. Any requirements of reasonable notice
shall be met if such notice is mailed to the applicable Pledgor, as provided in
Section 22 below, at least ten (10) days before the time of the sale or
disposition. Any other requirement of notice, demand or advertisement for sale
is, to the fullest extent permitted by applicable Law, waived. Agent may, in its
own name, or in the name of a designee or nominee, buy at any public sale of the
Pledged Collateral and, if permitted by applicable Law, buy at any private sale
thereof. Pledgor will pay to Agent on demand all expenses (including court costs
and reasonable attorneys’ fees and expenses) of, or incident to, the enforcement
of any of the provisions hereof and all other charges due against the Pledged
Collateral, including taxes, assessments or Liens upon the Pledged Collateral
and any expenses, including transfer or other taxes, arising in connection with
any sale, transfer or other disposition of Pledged Collateral. In connection
with any sale of Pledged Collateral by Agent, Agent shall have the right to
execute any document or form, in its name or in the name of Pledgor, that may be
necessary or desirable in connection with such sale, including Form 144
promulgated by the Securities and Exchange Commission. In view of the fact that
federal and state securities laws may impose certain restrictions on the method
by which a sale of the Pledged Collateral may be effected after an Event of
Default, Pledgor agrees that Agent may, from time to time, attempt to sell all
or any part of the Pledged Collateral by means of a private placement
restricting the bidders and prospective purchasers to those who will represent
and agree that they are purchasing for investment only and not for distribution.
Pledgor agrees that any such private sales may be at prices and other terms less
favorable to the seller than if sold at public sales and that such private sales
shall not by reason thereof be deemed not to have been made in a commercially
reasonable manner. Agent shall be under no obligation to delay a sale of any of
the Pledged Collateral for the period of time necessary to permit the issuer of
such securities to register such securities for public sale under the Securities
Act even if the issuer would agree to do so. Agent shall apply the cash proceeds
actually received from any sale or other disposition to the reasonable expenses
of retaking, holding, preparing for sale, selling and the like, to reasonable
attorneys’ fees, and all legal expenses, travel and other expenses that might be
incurred by Agent in attempting to collect the Secured Obligations or to enforce
this Agreement or in the prosecution or defense of any action or proceeding
related to the subject matter of this Agreement; and then to the Secured
Obligations in the manner authorized by the Credit Agreement.

 



- 5 -

 

 

15.          Redemption; Marshaling. Pledgor hereby waives and releases to the
fullest extent permitted by applicable Law any right or equity of redemption
with respect to the Pledged Collateral before or after a sale conducted pursuant
to Section 14 hereof. Pledgor agrees that Agent shall not be required to marshal
any present or future security (including this Agreement and the Pledged
Collateral pledged hereunder) for, or guaranties of, the Secured Obligations or
any of them, or to resort to such security or guaranties in any particular
order; and all of Agent’s rights hereunder and in respect of such security and
guaranties shall be cumulative and in addition to all other rights, however
existing or arising. To the fullest extent that it lawfully may, Pledgor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
that might cause delay in or impede the enforcement of Agent’s rights under this
Agreement or under any other instrument evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or guaranteed, and to the
fullest extent that it lawfully may, Pledgor hereby irrevocably waives the
benefits of all such laws.

 

16.          Term. This Agreement shall become effective only when accepted by
Agent and, when so accepted, shall constitute a continuing agreement and shall
remain in full force and effect until Payment in Full of the Secured Obligations
and termination of the Guaranty, at which time this Agreement shall terminate
and Agent shall deliver to the Pledgor, at Pledgor’s expense, such of the
Pledged Collateral as shall not have been sold or otherwise applied pursuant to
this Agreement. Notwithstanding the foregoing, in no event shall any termination
of this Agreement terminate any indemnity set forth in this Agreement or any of
the other Loan Documents, all of which indemnities shall survive any termination
of this Agreement or any of the other Loan Documents. For the avoidance of
doubt, this Agreement shall automatically terminate on the date on which the PEC
Contribution Amount (as defined in the Amendment) has been paid in full to
Borrower.

 

17.          Rules and Construction. The singular shall include the plural and
vice versa, and any gender shall include any other gender as the text shall
indicate. All references to “including” shall mean “including, without
limitation.” Each reference in this Agreement to a “corporation” shall also be
deemed to include a reference to a limited liability company, limited
partnership or limited liability partnership and vice versa, each reference to
“shareholders” of a Person shall also be deemed to include a reference to
members or partners and vice versa and each reference to “certificate of
incorporation” or “articles of incorporation” or “bylaws” shall also be deemed
to include a reference to “certificate of formation” or “certificate of limited
partnership” and “limited liability company operating agreement” or “limited
partnership agreement” or other Organizational Documents of a limited liability
company, limited partnership or limited liability partnership and vice versa.

 



- 6 -

 

 

18.          Successors and Assigns. This Agreement shall be binding upon
Pledgor and its respective successors and assigns, and shall inure to the
benefit of Agent and Lender Parties and their respective successors and assigns.
This Agreement is fully assignable by any Lender Party without the consent of
Pledgor or Aurora; provided that this Agreement may not be assigned by Pledgor
or Aurora without the prior written consent of the Lender Parties.

 

19.          Construction and Applicable Law. Whenever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but, if any provision of this Agreement shall be
held to be prohibited or invalid under any applicable Law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. This Agreement shall be governed by and the rights and liabilities of
the parties hereto determined and construed in accordance with the internal laws
of the State of Colorado without regard to its conflicts of law provisions. This
Agreement is intended to take effect as a document executed and delivered under
seal.

 

20.          Cooperation and Further Assurances. Pledgor agrees that it will
cooperate with Agent and will, upon Agent’s request, execute and deliver, or
cause to be executed and delivered, all such other powers, instruments,
financing statements, certificates, legal opinions and other documents, and will
take all such other action as Agent requests from time to time, in order to
carry out the provisions and purposes hereof, including delivering to Agent, if
requested by Agent, irrevocable proxies with respect to the Equity Interests in
form satisfactory to Agent. Until receipt thereof, this Agreement shall
constitute Pledgor’s proxy to Agent or its nominee to vote all shares of the
Equity Interests then registered in such Pledgor’s name (subject to such
Pledgor’s voting rights under Section 3 hereof) upon or after the occurrence of
an Event of Default.

 

21.          Agent’s Exoneration. Under no circumstances shall Agent be deemed
to assume any responsibility for or obligation or duty with respect to any part
or all of the Pledged Collateral of any nature or kind, other than the physical
custody thereof, or any matter or proceedings arising out of or relating
thereto. Agent shall not be required to take any action of any kind to collect,
preserve or protect its or Pledgor’s rights in the Pledged Collateral or against
other parties thereto. Agent’s prior recourse to any part or all of the Pledged
Collateral shall not constitute a condition of any demand, suit or proceeding
for payment or collection of the Secured Obligations.

 

22.          Notices. All notices, requests and demands to or upon any party
hereto shall be given in the manner and become effective as stipulated in the
Credit Agreement. Regardless of the manner in which notice is provided, notices
may be sent to Agent at the Agent’s address or telecopier number set forth in
the signature pages to the Credit Agreement and to Pledgor at the address or
telecopier number of Borrower set forth in the signature pages to the Credit
Agreement or to such other address or telecopier number as any party may give to
the other for such purpose in accordance with this paragraph.

 

23.          Pledgor’s Obligations Not Affected. The obligations of Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of Pledgor; (b) any exercise
or nonexercise, or any waiver, by Agent of any right, remedy, power or privilege
under or in respect of any of the Secured Obligations or any security thereof
(including this Agreement); (c) any amendment to or modification of the Credit
Agreement, the other Loan Documents or any of the Secured Obligations; (d) any
amendment to or modification of any instrument (other than this Agreement)
securing any of the Secured Obligations; or (e) the taking of additional
security for, or any guaranty of, any of the Secured Obligations or the release
or discharge or termination of any security or guaranty for any of the Secured
Obligations, regardless of whether or not Pledgor shall have notice or knowledge
of any of the foregoing.

 



- 7 -

 

 

24.          No Waiver, Etc. No act, failure or delay by Agent shall constitute
a waiver of any of its rights and remedies hereunder or otherwise. No single or
partial waiver by Agent of any Default or Event of Default or right or remedy
that Agent might have shall operate as a waiver of any other Default, Event of
Default, right or remedy or of the same Default, Event of Default, right or
remedy on a future occasion. Pledgor hereby waives presentment, notice of
dishonor and protest of all instruments included in or evidencing any of the
Secured Obligations or the Pledged Collateral, and any and all other notices and
demands whatsoever (except as expressly provided herein).

 

25.          Section Headings. The section headings herein are for convenience
of reference only, and shall not affect in any way the interpretation of any of
the provisions hereof.

 

26.          Agent Appointed Attorney-In-Fact. Upon and after the occurrence of
an Event of Default, Agent shall be deemed to be Pledgor’s attorney-in-fact,
with full power of substitution, for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that Agent
reasonably deems necessary or advisable to accomplish the purposes hereof, which
appointment is coupled with an interest and is irrevocable. Without limiting the
generality of the foregoing, Agent shall have the power to arrange for the
transfer, upon or at any time after the occurrence of an Event of Default, of
any of the Pledged Collateral on the books of any or all of the Companies to the
name of Agent or Agent’s nominee. Pledgor agrees to indemnify and save Agent
harmless from and against any liability or damage that Agent might suffer or
incur, in the exercise or performance of any of Agent’s powers and duties
specifically set forth herein, except to the extent that such liability or
damage arises from Agent’s gross negligence or willful misconduct.

 

27.          Use of Loan Proceeds. Pledgor hereby represents and warrants to
Agent that none of the loan proceeds heretofore and hereafter received by it
under the Credit Agreement are for the purpose of purchasing any “margin stock”
as that term is defined in either Regulation U promulgated by the Board of
Governors of the Federal Reserve System, or refinancing any indebtedness
originally incurred to purchase any such “margin stock.”

 

28.          Waiver of Subrogation and Other Claims. Pledgor recognizes that
Agent, in exercising its rights and remedies with respect to the Pledged
Collateral, may likely be unable to find one or more purchasers thereof if,
after the sale of the Pledged Collateral, the Company were, because of any claim
based on subrogation or any other theory, liable to such Pledgor on account of
the sale by Agent of the Pledged Collateral in full or partial satisfaction of
the Secured Obligations or liable to such Pledgor on account of any indebtedness
owing to such Pledgor that is subordinated to any or all of the Secured
Obligations. Pledgor hereby agrees, therefore, that if Agent sells any of the
Pledged Collateral in full or partial satisfaction of the Secured Obligations,
such Pledgor shall in such case have no right or claim against any Company on
account of any such subordinated indebtedness or on the theory that such Pledgor
has become subrogated to any claim or right of Agent against such Company or on
any basis whatsoever, and Pledgor hereby expressly waives and relinquishes, to
the fullest extent permitted by applicable Law, all such rights and claims
against Companies.

 

29.          Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the
same instrument. In proving this Agreement in any judicial proceeding, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom such enforcement is sought. Any manually-executed
signature page delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature page hereto.

 



- 8 -

 

 

30.          WAIVERS. PLEDGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW: NOTICE OF AGENT’S ACCEPTANCE OF THIS AGREEMENT; NOTICE OF
EXTENSIONS OF CREDIT, LOANS, ADVANCES OR OTHER FINANCIAL ASSISTANCE BY LENDERS
TO PLEDGOR; THE RIGHT TO TRIAL BY JURY (WHICH AGENT ALSO WAIVES) IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM CONCERNING THIS AGREEMENT OR ANY OF THE PLEDGED
COLLATERAL; PRESENTMENT AND DEMAND FOR PAYMENT OF ANY OF THE SECURED
OBLIGATIONS; PROTEST AND NOTICE OF DISHONOR OR DEFAULT WITH RESPECT TO ANY OF
THE SECURED OBLIGATIONS; AND ALL OTHER NOTICES TO WHICH SUCH PLEDGOR MIGHT
OTHERWISE BE ENTITLED EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED.

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

- 9 -

 

 

IN WITNESS WHEREOF, Pledgor has caused this Agreement to be signed, sealed and
delivered by its duly authorized representative on the day and year first above
written.

 



  PLEDGOR:         PACIFIC ETHANOL CENTRAL, LLC         By: /s/ Bryon T.
McGregor



  Name: Bryon T. McGregor



  Title: CFO









 

  Accepted:       AGENT:         COBANK, ACB         By: /s/ Tom D. Houser





  Name: Tom D. Houser

  Title: Vice President

 

[Signature page to Pledge Agreement]

 



 

 

ANNEX A

 

to Pledge Agreement

 

Pledgor Issuer

Type and Class of

 Equity Interests 

Number of Pledged



Shares

Certificate Number

Percentage of Outstanding Equity Interests

Pacific Ethanol Central, LLC Pacific Aurora, LLC Membership Interest 73.93 units
N/A 73.93%

 



 

 

ACKNOWLEDGMENT AND AGREEMENT OF ISSUER

 

The undersigned (“Issuer”) hereby acknowledges, represents and agrees that: (i)
such Issuer has received a true and correct copy of the within and foregoing
Pledge Agreement (the “Agreement”) by and among PACIFIC ETHANOL CENTRAL, LLC, a
limited liability company organized under the laws of Delaware (“Pledgor”),
PACIFIC AURORA, LLC, a limited liability company organized under the laws of
Delaware (“Aurora”), COMPEER FINANCIAL, PCA, a federally-chartered
instrumentality of the United States, successor by merger to 1st Farm Credit
Services, PCA (together with its successors and assigns, “Lender”), and COBANK,
ACB, a federally-chartered instrumentality of the United States (together with
its successors and assigns, “Agent” and together with the Lender, the “Lender
Parties”); (ii) the Agreement has been duly recorded and noted on the books and
records of Issuer and will be maintained as part of such books and records;
(iii) the Agreement does not violate any term, condition or covenant of the
organizational documents of Issuer, or of any other agreement to which Issuer is
a party; (iv) Issuer will comply with written instructions originated by Agent
without further consent of Pledgor as the registered owner of such Pledgor’s
respective portion of the Pledged Collateral; (v) Issuer consents to the
execution of the Agreement and to the assignment, transfer and pledge of the
Pledged Collateral effected thereby; and (vi) upon and after the occurrence of
an Event of Default, Issuer consents to a public or private sale or sales of all
or any part of the Pledged Collateral by Agent in accordance with the terms of
the Agreement and consents to each purchaser of all or any part of the Pledged
Collateral at such sale or sales becoming a shareholder, member, partner or
other owner, as applicable, of Issuer thereby entitled to the same rights and
privileges and subject to the same duties as the owner of the applicable Pledged
Collateral under the Organizational Documents of Issuer.

 

Each capitalized term used herein, unless otherwise defined herein, shall have
the meaning ascribed to such term in the Agreement. Any manually-executed
signature page delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature page hereto.

 

[Remainder of page intentionally left blank; signature appears on the following
page.]

 



 

 

IN WITNESS WHEREOF, Issuer has executed this Acknowledgment and Agreement of
Issuer under seal as of the date of the Agreement referenced above.

 

  ISSUER:         PACIFIC AURORA, LLC         By:   /s/ Bryon T. McGregor  
Name: Bryon T. McGregor   Title: CFO

 

[Acknowledgment and Agreement of Issuer]

 

